Citation Nr: 1743758	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, claimed as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for right wrist disability. 

3.  Entitlement to service connection for left wrist disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left ankle disability. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from May 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, January 2008, and April 2013 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in September 2007 and again in May 2008.  The Veteran also testified at a videoconference hearing before the undersigned in August 2010.  Transcripts of the hearings have been associated with the claims file.

In December 2010, the Board remanded the above issues for additional development.  In October 2015, the Board again remanded the above issues for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that esophageal cancer was present in-service or it is related to service including the Veteran's in-service exposure to ionizing radiation.

2.  The preponderance of the evidence is against finding that right wrist disability or left wrist disability was present in-service, arthritis of either wrist manifested to a compensable degree in the first post-service year, or a disorder or either wrist was caused or aggravated by a service connected disability.

3.  The preponderance of the evidence is against finding that a left knee disorder was present in-service, arthritis of the left knee manifested to a compensable degree in the first post-service year, or it was caused or aggravated by a service connected disability.

4.  The Veteran does not have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling or a combined rating of at least 70 percent disabling and the most probative evidence of record showed that his service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred or aggravated during military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

2.  A bilateral wrist disorder was not incurred or aggravated during military service, it may it be presumed to have been so incurred, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  A left knee disorder was not incurred or aggravated during military service, it may it be presumed to have been so incurred, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a TDIU have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his esophageal cancer was caused by his exposure to ionizing radiation while on active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he contends that he was exposed to ionizing radiation working as a missile crewman and repair specialist at a Hawk missile site in West Germany from 1965 to 1968.  Id.  In this regard, the record shows that the RO substantially complied with the development required by 38 C.F.R. § 3.311.  He also claims that his bilateral wrist disorder and left knee disorder are due to his military service.  See Scott.  As to his left knee disorder, he also claims that it is due to his service-connected ankle disorder.  Id.   

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to disease or injury caused by radiation exposure, service connection may also be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

The list of the specifically enumerated radiation-risk activities include: onsite participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to service connection for esophageal cancer based on the presumptions found at 38 C.F.R. § 3.309(d), the record shows that Veteran being diagnosed with one of the specifically enumerated diseases processes listed under § 3.309(d)(2) (i.e., esophageal cancer).  However, it does not show that while on active duty he engaged in any of the specifically enumerated radiation-risk activities listed under 38 C.F.R. § 3.309(d)(3).  Accordingly, the Board finds that the presumptions found at 38 C.F.R. § 3.309(d) are of no help to the Veteran in establishing his claim of service connection for esophageal cancer.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(d).  The Board will next consider whether the Veteran is entitled to service connection on a direct basis.  See Combee.

As to service connection for esophageal cancer as well as arthritis of either wrist and/or the left knee based on the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with one of the specifically enumerated disease processes in the first post-service year.  Accordingly, the Board finds that the presumptions found at 38 C.F.R. § 3.309(a) are of no help to the Veteran in establishing his claims of service connection for esophageal cancer, a bilateral wrist disorder, or a left knee disorder.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service incurrence under 38 C.F.R. § 3.303(a) for esophageal cancer as well as the bilateral wrist and left knee disorders, the service personnel records show that from 1965 to 1968 the Veteran was assigned to an artillery battery in Germany as a crew member and later as a repair specialist.  Although the Veteran is competent to report on having observable wrist symptoms, he is not competent to comment on the esophageal cancer.  Jandreau. 

The service treatment records, including the April 1968 separation examination, are negative for treatment or a diagnosis esophageal cancer, a bilateral wrist disorder, and/or a left knee disorder.  In fact, at the April 1968 separation examination the Veteran neither reported a history of a problem with his throat, wrists and/or knees and the examiner specifically opined that his mouse and throat, upper extremities, and lower extremities were normal.  Therefore, the Board finds the most probative evidence of record to be the service treatment records that are negative for symptoms or a diagnosis of esophageal cancer, a bilateral wrist disorder, and a left knee disorder.  Accordingly, the Board finds that service connection for esophageal cancer, a bilateral wrist disorder, and a left knee disorder are denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to onset of the condition in service, the Board finds that the length of time between the Veteran's separation from service in 1968 and the first documented problems with esophageal cancer, a bilateral wrist disorder, and a left knee disorder decades latter to be evidence against finding continuity.  See, e.g., treatment records from St. Joseph Hospital dated in November 1985; VA examinations dated in July 2008 and July 2012.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see such as the claimant having observable symptoms.  However, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disorders since service are not credible.  In this regard, these lay claims are contrary to what is found in the service treatment records, including the April 1968 separation examination, which is negative for complaints, diagnoses, or treatment for esophageal cancer, a bilateral wrist disorder, and a left knee disorder and the post-service records, including the September 2006 VA joints examination, which is negative for complaints, diagnoses, or treatment for any of the disorders for many years after service.  

In these circumstances, the Board gives more credence and weight to the negative April 1968 separation examination and the post-service records that are negative for esophageal cancer, a bilateral wrist disorder, and a left knee disorder until decades after service than any claims by the Veteran and other persons to the contrary.  Therefore, the Board finds that entitlement to service connection for esophageal cancer, a bilateral wrist disorder, and a left knee disorder based on continued problems since service must be denied.  38 U.S.C.A. § 1110; Also see 38 C.F.R. § 3.303(b).

As to service connection for esophageal cancer based on its initial documentation after service under 38 C.F.R. § 3.303(d) and the development required by 38 C.F.R. § 3.311, as noted above, the Veteran's service personnel records show that from 1965 to 1968 he was assigned to an artillery battery in German as a crew member and later as a repair specialist.  In May 2016 the Veterans' Radiation Exposure Investigation Program at the Army Public Health Center (Provisional) notified VA that, based on his active duty duties as a missile repair parts specialists and a three year exposure period, it was unlikely that he received a radiation dose greater that 1.5 rem.

However, despite the above dose estimate the record does not show a medical link between the current disease and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, in January 2017 the Director, Compensation Services provided opinions that the Veteran's current esophageal cancer was not caused by his in-service radiation exposure.  These medical opinions are not contradicted by any other medical evidence of record.  As to any lay claims from the Veteran and others that the esophageal cancer was caused by his military service including the documented radiation exposure, the Board finds that diagnosing cancer requires special medical training that these lay persons do not have and therefore the presence of the disease is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that this disease is caused by service are not competent evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the most probative evidence of record shows that esophageal cancer not caused by the Veteran's military service despite his documented radiation risk activity and ionizing radiation exposure and service connection is not warranted based on the initial documentation of the disease after service.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.311.  

As for service connection for a bilateral wrist and left knee disorders based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record does not show a medical link between the current diseases and his military service.  Rabideau.  In fact, the January 2016 VA examiner opined that his bilateral wrist disorder and a left knee disorder were not due to his military service.  These medical opinions are not contradicted by any other medical evidence of record.  As to any lay claims from the Veteran and others that the bilateral wrist and left knee disorders were caused by service, the Board finds that diagnosing musculoskeletal disabilities requires special medical training that these lay persons do not have and therefore the presence of the disorders are a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disorders are caused by service are not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that bilateral wrist and left knee disorders are not caused by the Veteran's military service and service connection is not warranted based on the initial documentation of the disorders after service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As to secondary service incurrence for the bilateral wrist and left knee disorders under 38 C.F.R. § 3.310, the record does not show a medical link between either disability and his left ankle disability.  Allen.  In fact, the July 2008 and July 2012 VA examiners opined that the knee disorder was neither caused or aggravated by the Veteran's service-connected left ankle disability and the January 2016 VA examiners opined that neither the wrist or the left knee disorders were caused or aggravated by the Veteran's service-connected left ankle disability and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  As to any lay claims from the Veteran and others that his bilateral wrist and left knee disorders were due to his service-connected left ankle disability, the Board finds that diagnosing musculoskeletal disabilities requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that bilateral wrist and left knee disorders were caused or aggravated by a service-connected disability is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's bilateral wrist and left knee disorders were not caused or aggravated by an already service-connected disability and service connection is not warranted based on secondary service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The TDIU Claim

The Veteran asserts, in substance, that he is unemployable due to his service connected disabilities.  See Scott.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  Id.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

Service connection is in effect for left ankle disorder, rated as 20 percent disabling, right knee disorder rated as 10 percent disabling, low back disability rated as 10 percent disabling, radiculopathy of the left lower extremity rated as 10 percent disabling, and radiculopathy of the right lower extremity rated as 10 percent disabling.  He has a combined 50 percent rating.  Thus, his disabilities do not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Initially, the Board notes that in the Veteran's November 2012 claim for a TDIU told VA that he stopped working in his job as a self-employed flooring contractor in October 2010 because of his ankle.  He thereafter notified VA that he had 4 years of high school and he has not had any other education or training except that he trained to drive a special needs school bus.  

However, at the February 2013 VA examination which was held expressly to obtain a medical opinion as to the degree to which the Veteran's service-connected disabilities impaired his ability to work, it was opined as follows:

The examiner has been asked to provide an opinion regarding vocational limitations due to the veteran s service connected conditions.  To describe the disabilities functional impairment and how that Impairment impacts physical and sedentary employment.

Veteran is capable of sedentary employment with some limitations based on SC conditions lumbar spine, traumatic arthritis L ankle condition, [and] R knee condition.

The veteran is currently volunteering four days a week (total estimate 16 + hours a week) in the Senior Companion Program working with frail elderly (see Gen med DBQ for details).  Veteran uses a computer [and] drives.  He has no limitation of upper extremities or fine motor coordination.  There is no cognitive limitation and no medications that affect cognition.

He would have some limitations related to lumbar spine left ankle traumatic arthritis and right knee condition.

The veteran s service connected back condition consisting of degenerative disc disease lumbar spine and arthritis of the lumbar spine would limit veterans' ability in occupational activities.  Due to lumbar pain and limited ROM, this condition would limit his abilities to perform heavy lifting or carrying, frequent bending, twisting, carrying, crouching, squatting, and prolonged standing or sitting in one location without planned breaks on a continued basis during a normal work day.  Appropriate sedentary occupational activity would not be prevented by his service connected spine condition given the opportunity for breaks and changes in position. 

The veteran's service connected left ankle would restrict walking on uneven ground, climbing stairs > 1 flight, very frequent squatting or kneeling. 
The veteran s service connected right knee condition would restrict distance walking, climbing stairs > 1 flight, squatting or kneeling or distance walking or prolonged standing 

This medical opinion is not contradicted by any other medical evidence of record.  Although the Veteran notified VA that he had not worked in his chosen profession since October 2010 because of his service connected ankle, nothing in the record shows that he stopped working solely because of his service-connected disabilities apart from his contentions.  In fact, the Board finds that the preponderance of the evidence of record shows that the Veteran's adverse symptomatology due to his service connected disabilities, acting alone or in concert, were not of such severity as to have prevented him from be able to secure and follow a substantially gainful occupation.  See Owens.  In this regard, not only did the Veteran tell VA in his claim for a TDIU that he had training in a sedentary occupation (i.e., driving a special needs school bus) but the February 2013 VA examiner reported that he volunteering four days a week, over 16 hours a week, in a Senior Companion Program working with frail elderly.  Moreover, at his most recent VA examination, dated in February 2013, the only adverse symptomatology attributed to his service-connected left ankle disability was pain, some lost motion (i.e., with pain and after repetition the range of motion was as follows: flexion to 40 degrees and dorsiflexion to 20 degrees or greater) (i.e., he only had 5 degrees of lost motion), and localized tenderness.  It was also opined that, as to its impact on his ability to work, that he would have ankle pain with prolonged standing, sitting, and walking.  However, his muscle strength was normal and he did not require an assistive device to ambulate.  Likewise, at the February 2013 VA examination, the only adverse symptomatology attributed to his service-connected low back disability was pain and some lost motion (i.e., with pain and after repetition the range of motion was as follows: forward flexion to 65 degrees; backward extension to 5 degrees; left and right lateral flexion to 25 degrees; and left and right rotation to 25 degrees) that interference with sitting, standing, and/or weight bearing.  Similarly, at the February 2013 VA examination, the only adverse symptomatology attributed to his service-connected radiculopathy, was absent ankle reflexes, positive straight leg raising, mild intermittent lower extremity pain which was characterized as only mild incomplete paralysis sciatic nerve bilaterally.  Tellingly, the Veteran did not have any lost muscle strength or atrophy and it did not require that he use an assistive devise to ambulate.  Lastly, at the February 2013 VA examination, the only adverse symptomatology attributed to his service-connected right knee disorder was pain but no lost motion (i.e., with pain and after repetition the range of motion was 0 to 140 degrees) and no instability.  Furthermore, while treatment records documented the Veteran's complaints and treatment for his various service-connected disabilities, nothing in these treatment records show his adverse symptomatology to be worse than what was reported by the above VA examiners.  See Colvin.  Lastly, the Board notes that while the Veteran is considered competent and credible to report on what he can see and feel he is not competent or credible to state that his service-connected disabilities prevented him from being able to secure and follow a substantially gainful occupation during the pendency of the appeal because such an opinion requires medical training that he does not have.  See Davidson.

Given the lack of physical limitations reported by the above VA examiners as well as the Veteran's four years of high school and training to drive a special needs school bus as well as his current volunteer work with the elderly, the Board finds the most probative evidence of record shows that the Veteran's service-connected disabilities do not individually or collectively preclude him from securing and maintaining substantially gainful employment at all times during the pendency of the appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Thus, referral for extraschedular consideration is not warranted. 

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for esophageal cancer, including as due to ionizing radiation, is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for a left knee disorder is denied.

A TDIU is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


